EXHIBIT 10.1

 

EXCHANGE AGREEMENT

 

BY AND AMONG

 

MOTIENT CORPORATION,

 

MVH HOLDINGS INC.,

AND

BCE INC.

 

Dated as of January 15, 2007

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

Page    

ARTICLE I

 

PURCHASE AND SALE

Section 1.1

Sale of TerreStar Shares

1

Section 1.2

Closing

2

Section 1.3

Deliveries

2

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF BCE

Section 2.1

Organization

3

Section 2.2

Title to TerreStar Shares

4

Section 2.3

Authority Relative to this Agreement and the Registration Rights Agreement

4

Section 2.4

Consents and Approvals; No Violations

4

Section 2.5

Purchase Entirely for Own Account

5

Section 2.6

Reliance Upon BCE’s Representations

5

Section 2.7

Receipt of Information

6

Section 2.8

Investor Status; etc.

6

Section 2.9

Liens for Taxes

6

Section 2.10

Brokers or Finders

6

Section 2.11

Restricted Securities

6

Section 2.12

Legends

7

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MOTIENT

Section 3.1

Corporate Organization; Related Entities

7

Section 3.2

Capitalization

8

Section 3.3

Authority Relative to This Agreement

9

Section 3.4

Consents and Approvals; No Violations

9

Section 3.5

Reports and Financial Statements.

9

Section 3.6

Absence of Certain Changes or Events

11

Section 3.7

Litigation

11

Section 3.8

Compliance with Law

11

Section 3.9

Absence of Undisclosed Liabilities

11

Section 3.10

No Default

12

Section 3.11

Taxes

12

Section 3.12

Intellectual Property

13

 

 

 

-i- 

--------------------------------------------------------------------------------



 

Section 3.13

Permits

13

Section 3.14

Contracts

14

Section 3.15

Insurance

14

Section 3.16

Ownership of TerreStar Common Stock

14

Section 3.17

Purchase Entirely for Own Account

14

Section 3.18

Reliance Upon Motient’s Representations

14

Section 3.19

Receipt of Information

15

Section 3.20

Investor Status; etc.

15

Section 3.21

Brokers or Finders

15

Section 3.22

Restricted Securities

15

Section 3.23

Issuances Exempt

15

Section 3.24

No Integrated Offering

16

Section 3.25

Title to SkyTerra Shares

16

ARTICLE IV

 

ADDITIONAL AGREEMENTS

Section 4.1

HSR Act and FCC Approval

16

Section 4.2

Blue Sky Laws

17

Section 4.3

Compliance with TerreStar Documents

17

Section 4.4

No Transfers; No Alternative Transactions

18

Section 4.5

Commercially Reasonable Efforts

18

Section 4.6

Public Announcements

19

Section 4.7

Tag Along Rights

19

ARTICLE V

 

CONDITIONS TO CLOSING OF MOTIENT AND SUB

Section 5.1

Representations and Warranties

20

Section 5.2

Performance

20

Section 5.3

Opinion of BCE’s Counsel

20

Section 5.4

Certificates and Documents

20

Section 5.5

Compliance Certificate

21

Section 5.6

Final Order of FCC and Industry Canada Approval

21

Section 5.7

HSR Approval

21

Section 5.8

Pledge Amendment, Release and Indemnity Agreement and SkyTerra Amendments

21

 

 

 

 -ii- 

--------------------------------------------------------------------------------



 

ARTICLE VI

 

CONDITIONS TO CLOSING OF BCE

Section 6.1

Representations and Warranties

21

Section 6.2

Performance

22

Section 6.3

Opinion of Motient’s Counsel

22

Section 6.4

Certificates and Documents

22

Section 6.5

Compliance Certificate

22

Section 6.6

FCC and Industry Canada Approvals

22

Section 6.7

HSR Approval

22

Section 6.8

Effective Registration Statement

22

Section 6.9

Registration Rights Agreement

22

Section 6.10

SkyTerra Amendments

22

ARTICLE VII

 

INDEMNIFICATION

Section 7.1

Survival of Representations and Warranties

22

Section 7.2

Obligation to Indemnify

23

Section 7.3

Indemnification Procedures

23

Section 7.4

Notices and Payments

24

Section 7.5

Limited Remedy

25

ARTICLE VIII

 

MISCELLANEOUS

Section 8.1

Termination

25

Section 8.2

Survival

26

Section 8.3

Expenses

26

Section 8.4

Counterparts; Effectiveness

26

Section 8.5

Governing Law

27

Section 8.6

Notices

27

Section 8.7

Assignment; Binding Effect

28

Section 8.8

Severability

28

Section 8.9

Entire Agreement; Non-Assignability; Parties in Interest

28

Section 8.10

Headings

28

Section 8.11

Certain Definitions

28

Section 8.12

Amendments and Waivers

29

Section 8.13

Specific Performance

29

Section 8.14

Exclusive Jurisdiction

29

Section 8.15

Waiver of Jury Trial

29

 

 

 

 -iii- 

--------------------------------------------------------------------------------



 

 

 

 

 

Exhibit A

Registration Rights Agreement

 

Exhibit B

Matters to be Addressed in Opinion of Counsel to BCE

 

Exhibit C

Matters to be Addressed in Opinion of Counsel to Motient

 

Schedule A

Motient Disclosure Schedule

 

 

 

 

 

 -iv- 

--------------------------------------------------------------------------------



 

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
January 15, 2007 by and among Motient Corporation, a Delaware corporation
(“Motient”), MVH Holdings Inc., a Delaware corporation and indirect,
wholly-owned subsidiary of Motient (“Sub”), and BCE Inc., a business corporation
incorporated under the laws of Canada (“BCE”).

RECITALS:

WHEREAS, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, AT THE CLOSING (AS DEFINED
BELOW) MOTIENT, THROUGH SUB, INTENDS TO PURCHASE FROM BCE, AND BCE INTENDS TO
SELL TO SUB, (I) 5,073,715 SHARES OF COMMON STOCK, PAR VALUE $0.001 PER SHARE
(THE “TERRESTAR NETWORKS SHARES”) OF TERRESTAR NETWORKS, INC. (“TERRESTAR”) AND
(II) 1,887,133.89202 SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE (THE
“TERRESTAR BERMUDA SHARES” AND, TOGETHER WITH THE TERRESTAR NETWORKS SHARES, THE
“TERRESTAR SHARES”) OF TERRESTAR NETWORKS BERMUDA LTD. OWNED BY BCE, IN EXCHANGE
FOR 9,031,213 SHARES (“MOTIENT SHARES”) OF COMMON STOCK, PAR VALUE $0.01 PER
SHARE (“MOTIENT COMMON STOCK”), OF MOTIENT, IN EACH CASE AS APPROPRIATELY
ADJUSTED FOR ANY STOCK SPLIT, COMBINATION, REORGANIZATION, RECAPITALIZATION,
RECLASSIFICATION, STOCK DIVIDEND, STOCK DISTRIBUTION OR SIMILAR EVENT DECLARED
OR EFFECTED PRIOR TO THE CLOSING.

AGREEMENT:

NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

 

PURCHASE AND SALE

 

Section 1.1

Sale of TerreStar Shares.

(a)          Subject to the terms and conditions hereof and in reliance upon the
representations, warranties and agreements contained herein, at the Closing, BCE
will purchase from Motient, and Motient shall issue and sell to BCE, the Motient
Shares, and Motient will purchase from BCE, and BCE shall sell to Sub, the
TerreStar Shares.

(b)          If the record date for Motient’s planned distribution of shares of
common stock (“SkyTerra Common Stock”) of SkyTerra Communications, Inc.
(“SkyTerra”) that Motient receives pursuant to the exchange agreement (the
“SkyTerra Exchange Agreement”), dated as of May 6, 2006, by and among

 

-A1- 

--------------------------------------------------------------------------------



 

Motient, Sub and SkyTerra (such distribution, the “Initial Dividend”) occurs
prior to the Closing (any such Closing occurring after such record date being
herein referred to as a “Late Closing”), then the consideration that Motient
shall be required to pay to BCE at Closing in exchange for the TerreStar Shares
shall include the Motient Shares plus a number of shares of SkyTerra Common
Stock equal to the number of shares of SkyTerra Common Stock distributed per
Motient Share in the Initial Dividend multiplied by the number of shares of
Motient Common Stock included in the Motient Shares. The shares of SkyTerra
Common Stock deliverable to BCE at any Late Closing are collectively referred to
herein as the “SkyTerra Shares”.

Section 1.2         Closing. The Closing (the “Closing”) of the purchase and
sale contemplated by Section 1.1 hereof shall be held (a) at the offices of
Andrews Kurth LLP, 450 Lexington Avenue, New York, New York on the first
business day immediately following the day on which the last to be fulfilled or
waived of the conditions set forth in Articles V and VI (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to fulfillment or waiver of those conditions), shall be fulfilled or waived in
accordance herewith, or (b) at such other time, date or place as Motient and BCE
may agree in writing. The date on which the Closing occurs is hereinafter
referred to as the “Closing Date.”

 

Section 1.3

Deliveries.

(a)        Simultaneously with the execution of this Agreement, Motient and BCE
shall execute and deliver the Registration Rights Agreement in the form attached
as Exhibit A hereto (the “Registration Rights Agreement”).

(b)        At the Closing, BCE shall deliver to Motient and/or Sub the following
(collectively, the “BCE Closing Deliveries”):

(i)           certificates registered in the name of TMI Communications
Delaware, Limited Partnership, a Delaware limited partnership in which BCE is
currently the general partner (“TMI Delaware”), representing the TerreStar
Networks Shares or an affidavit of lost certificate with respect to any lost,
missing or destroyed certificate in form reasonably satisfactory to Motient (it
being acknowledged that Motient’s counsel in Bermuda already holds certificates
representing the TerreStar Bermuda Shares so that there will be no further BCE
requirement to deliver those certificates);

(ii)          duly executed stock powers evidencing the transfer of the
TerreStar Shares from TMI Delaware to BCE (in some cases through one or more
subsidiaries of BCE) and from BCE to Sub, in such form reasonably satisfactory
to Motient as shall be effective to vest in Motient good

 

 

-2-

 

--------------------------------------------------------------------------------



 

and valid title to the TerreStar Shares, free and clear of any Lien (as defined
below) other than Securities Law Encumbrances (as defined below) or pursuant to
the TerreStar Documents (as defined below); and

(iii)         a certificate of compliance for BCE from Corporations Canada.

(c)          At the Closing, Motient and/or Sub shall deliver to BCE the
following (collectively, the “Motient Closing Deliveries”):

(i)           a certificate registered in BCE’s name representing the Motient
Shares and, if the Closing is a Late Closing, a certificate registered in BCE’s
name representing the SkyTerra Shares;

(ii)          an effective registration statement (the “Registration Statement”)
registering the resale by BCE of the Motient Shares;

(iii)         certified resolutions of Motient’s and Sub’s Boards of Directors
approving this Agreement and the transactions contemplated hereby;

(iv)         a certificate of good standing for Motient and Sub from the
Secretary of State of the State of Delaware; and

(v)          a certificate complying with Treasury Regulation Section
1.897-2(g)(1)(ii) that states that interests in TerreStar are not “United States
real property interests.”

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF BCE

BCE represents and warrants to Motient and Sub, as follows:

Section 2.1         Organization. BCE is a business corporation duly organized,
validly existing and in good standing under the laws of Canada and has the
requisite corporate power and authority to own or lease its properties and to
carry on its business as is presently being conducted. BCE is duly qualified to
do business as a foreign corporation, and is in good standing, in each
jurisdiction in which the ownership of its properties or the conduct of its
business requires such qualification, except for failures, if any, to be so
qualified which individually or in the aggregate have not had and could not
reasonably be expected to have a BCE Material Adverse Effect. A ”BCE Material
Adverse Effect” means a material adverse effect respecting the ability of BCE to
consummate the transactions contemplated by this Agreement or fulfill the
conditions to Closing set

 

 

 -3- 

--------------------------------------------------------------------------------



 

forth herein, except to the extent that such adverse effect results from (i)
general economic, regulatory or political conditions or changes therein in the
United States or the other countries in which such party operates; (ii)
financial or securities market fluctuations or conditions; or (iii) changes in,
or events or conditions affecting, the wireless telecommunications industry
generally.

Section 2.2         Title to TerreStar Shares. As of the date hereof, BCE owns,
and at all times until and including the Closing Date, BCE will own, of record
and beneficially, the TerreStar Shares free and clear of any and all option,
call, contract, commitment, mortgage, pledge, security interest, encumbrance,
lien, Tax, claim or charge of any kind or right of others of whatever nature
(collectively, a “Lien”) of any kind, other than pursuant to applicable
securities laws (“Securities Law Encumbrances”) or the TerreStar Documents
(defined below). Upon the Closing, (x) Sub shall be vested with good and valid
title to the TerreStar Shares, free and clear of any Liens of any kind (other
than Securities Law Encumbrances or the TerreStar Documents) and (y) BCE shall
not own, of record or beneficially, or have, by conversion, warrant, option or
otherwise, any right to interest in or agreement to acquire any shares of
TerreStar common stock, other than options to purchase shares of TerreStar
common stock held by persons affiliated with BCE that may be deemed to be
beneficially owned, directly or indirectly, by BCE. The “TerreStar Documents”
means the Amended and Restated TerreStar Networks Inc. Stockholders’ Agreement
dated May 6, 2006 (the “TerreStar Stockholders’ Agreement”), the TerreStar
Parent Transfer/Drag Along Agreement dated May 11, 2005, the Certificate of
Incorporation of TerreStar Networks Inc. and the Amended and Restated Bylaws of
TerreStar Networks, Inc., as the same may be amended from time to time.

Section 2.3         Authority Relative to this Agreement and the Registration
Rights Agreement. BCE has the requisite corporate power and authority to execute
and deliver this Agreement and the Registration Rights Agreement and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Registration Rights Agreement by BCE, and the
consummation by BCE of the transactions contemplated hereby have been duly
authorized by BCE, and no other proceedings on the part of BCE are necessary to
authorize this Agreement or for BCE to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by BCE
and, assuming the due authorization, execution and delivery thereof by Motient
and Sub, constitutes the valid and binding obligation of BCE, enforceable
against BCE in accordance with its terms.

Section 2.4         Consents and Approvals; No Violations. Except in connection
or in order to comply with the applicable provisions of (a) the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”) and, if
necessary, similar foreign competition or Antitrust Laws, (b) the filing of the
Registration Statement under the Securities Act of 1933, as amended (the
“Securities Act"), (c) filings or approvals required 

 

 

 -4- 

--------------------------------------------------------------------------------



 

under state securities or “blue sky” laws, (d) the tag-along provisions (the
“TerreStar Tag-Along”) of Section 8 of the TerreStar Stockholders’ Agreement,
and (e) the Communications Act of 1934, as amended, the Radiocommunication Act,
as amended, the Telecommunications Act, as amended, and the rules, regulations,
policies and authorizations of the Federal Communications Commission and any
successor thereto (“FCC”), Industry Canada and any successor thereto and
Canadian Radio-television and Telecommunications Commission and any successor
thereto (collectively, the “Communications Laws”), neither the execution and
delivery of this Agreement or the Registration Rights Agreement, nor the
consummation of the transactions contemplated hereby or thereby, will conflict
with, or result in any violation of, or default und er (with or without notice
or lapse of time, or both), or give rise to a right of termination, cancellation
or acceleration of any obligation or loss of a benefit under (i) any provision
of the organizational documents of BCE, (ii) any material mortgage, indenture,
lease, contract or other agreement or instrument, permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to BCE or its respective properties or assets, including but not
limited to the TerreStar Documents. Except in connection or in order to comply
with the applicable provisions of (a) the HSR Act and, if necessary, similar
foreign competition or Antitrust Laws, (b) the filing of the Registration
Statement under the Securities Act, (c) filings or approvals required under
state securities or “blue sky” laws, and (d) the Communications Laws, no
consent, approval, order or authorization of, or registration, declaration or
filing with, any federal, state, local or foreign court, arbitral tribunal,
administrative agency or commission or other governmental or other regulatory
body, authority or administrative agency or commission (collectively, a
“Governmental Entity”), is required by or with respect to BCE in connection with
the execution and delivery of this Agreement or the Registration Rights
Agreement by BCE or the consummation by BCE of the transactions contemplated
hereby or thereby, except for such consents, authorizations, filings, approvals
and registrations which, if not obtained or made, would not have a BCE Material
Adverse Effect.

Section 2.5         Purchase Entirely for Own Account. The Motient Shares will
be acquired for investment for BCE’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, in each case,
in violation of applicable securities laws, and BCE has no present intention of
selling, granting any participation in, or otherwise distributing such Motient
Shares except in compliance with applicable securities laws. It is understood
that nothing herein shall prevent BCE from distributing the Motient Shares to
its beneficial owners, in compliance with Section 5.1 of the Registration Rights
Agreement and applicable securities laws.

Section 2.6         Reliance Upon BCE’s Representations. BCE understands that
the Motient Shares will not be registered for issuance to BCE under the
Securities Act and the sale provided for in this Agreement and Motient’s
issuance of the Motient Shares hereunder will be made in reliance upon an
exemption from registration under the Securities Act pursuant to Section 4(2)
thereof, and that, in such case, Motient’s reliance on such exemption will be
based on BCE’s representations set forth herein.

 

 

 -5- 

--------------------------------------------------------------------------------



 

Section 2.7         Receipt of Information. BCE believes it has received all the
information it considers necessary or appropriate for deciding whether to
acquire Motient Shares. BCE further represents that it has had an opportunity to
ask questions and receive answers from Motient regarding the terms and
conditions of the offering of Motient Shares and the business and financial
condition of Motient and to obtain additional information (to the extent Motient
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to it or
to which it had access. The foregoing, however, does not limit or modify the
representations or warranties of Motient in this Agreement or the right of BCE
to rely upon such representations or warranties. BCE has not received, nor is it
relying on, any representations or warranties from Motient or Sub, other than as
provided herein; provided, that the foregoing shall not affect any right BCE may
have on account of fraud.

Section 2.8         Investor Status; etc. BCE certifies and represents to
Motient that it is an “accredited investor” as defined in Rule 501 of Regulation
D promulgated under the Securities Act and was not organized for the purpose of
acquiring the Motient Shares. BCE’s financial condition is such that it is able
to bear the risk of holding the Motient Shares for an indefinite period of time
and the risk of loss of its entire investment. BCE has sufficient knowledge and
experience in investing in companies similar to Motient so as to be able to
evaluate the risks and merits of its investment in Motient.

Section 2.9         Liens for Taxes. There are no Liens arising from or related
to Taxes (defined below) on or pending against the TerreStar Shares other than
Liens (defined below) for Taxes that are not yet due and payable. “Tax” means
any and all federal, state, local, foreign or other tax of any kind (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Tax Authority, including taxes on
or with respect to income, alternative minimum, accumulated earnings, personal
holding company, capital, transfer, stamp, franchises, windfall or other
profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added.

Section 2.10       Brokers or Finders. BCE has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.

Section 2.11       Restricted Securities. BCE understands that the Motient
Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom,

 

 

 -6- 

--------------------------------------------------------------------------------



 

and that in the absence of an effective registration statement covering the
Motient Shares or an available exemption from registration under the Securities
Act, such Motient Shares must be held indefinitely. In particular, BCE is aware
that such Motient Shares may not be sold pursuant to Rule 144 or Rule 145
promulgated under the Securities Act unless all of the conditions of the
applicable rule are met. Among the conditions for use of Rules 144 and 145 is
the availability of current information to the public about Motient.

Section 2.12       Legends. It is understood that the certificates evidencing
the Motient Shares will bear one or both of the following legends:

(a)          “These securities have not been registered under the Securities Act
of 1933, as amended. They may not be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to the securities under such Act or an opinion of counsel satisfactory to
Motient Corporation that such registration is not required.”

(b)          Any legend required by the laws of the State of Delaware or other
jurisdiction.

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MOTIENT

Except as otherwise specifically provided in the Disclosure Schedule of Motient
attached hereto and incorporated herein by reference which clearly identifies
the relevant section of this Agreement (the “Motient Disclosure Schedule”),
Motient and Sub, jointly and severally, represent and warrant to BCE, as
follows:

Section 3.1         Corporate Organization; Related Entities. Motient and Sub
are corporations duly organized, validly existing and in good standing under the
laws of the State of Delaware and each has the requisite corporate power and
authority to own or lease its properties and to carry on its business as it is
presently being conducted. Motient and Sub are duly qualified to do business as
a foreign corporation, and are in good standing, in each jurisdiction in which
the ownership of their properties or the conduct of their business requires such
qualification, except for failures, if any, to be so qualified which
individually or in the aggregate have not had and could not reasonably be
expected to have a Motient Material Adverse Effect. The copies of the
certificates of incorporation and bylaws of Motient and Sub heretofore made
available to BCE are complete and current copies of such instruments as
presently in effect. A “Motient Material Adverse Effect” means a material
adverse effect respecting (a) the business, assets and liabilities (taken
together) or financial condition of Motient and its subsidiaries on a
consolidated basis or (b) the ability of Motient to consummate the transactions

 

 

 -7- 

--------------------------------------------------------------------------------



 

contemplated by this Agreement or fulfill the conditions to Closing set forth
herein, except to the extent (in the case of either clause (a) or clause (b)
above) that such adverse effect results from (i) general economic, regulatory or
political conditions or changes therein in the United States or the other
countries in which such party operates; (ii) financial or securities market
fluctuations or conditions; or (iii) changes in, or events or conditions
affecting, the wireless telecommunications industry generally.

 

Section 3.2

Capitalization.

(a)        As of the date of this Agreement, the authorized capital stock of
Motient consists of (i) 200,000,000 shares of Motient’s common stock, par value
$0.01 per share (the “Motient Common Stock”), 69,712,912 of which are issued and
outstanding and (ii) 5,000,000 shares of preferred stock, par value $0.01 per
share (“Motient Preferred Stock”), 450,000 of which are designated as Series A
Cumulative Convertible Preferred Stock and 90,000 of which are issued and
outstanding and 500,000 of which are designated as Series B Cumulative
Convertible Preferred Stock and 318,500 of which are issued and outstanding.
Motient has no other designations of Motient Preferred Stock. As of the date of
this Agreement, (x) 646,066 shares of Motient Common Stock are reserved for
issuance pursuant to Motient’s stock option plans (each a “Motient Stock Option
Plan”), a list of which is set forth on Schedule 3.2 of the Motient Disclosure
Schedule, (y) 5,630,320 shares of Motient Common Stock are reserved for issuance
upon the exercise of outstanding warrants to purchase shares of Motient Common
Stock and (z) 1,087,045 shares of Motient Common Stock are reserved for issuance
pursuant to the Exchange Agreements by and between Motient, Sub and certain
former minority holders of MSV Investors, LLC. All the issued and outstanding
shares of Motient’s capital stock have been duly authorized and validly issued
and are fully paid, nonassessable and free of statutory preemptive rights and
contractual stockholder preemptive rights, with no personal liability attaching
to the ownership thereof. Except the Motient Preferred Stock, pursuant to the
Motient Stock Option Plan, as set forth in (x), (y) and (z) above and as set
forth on Schedule 3.2 to the Motient Disclosure Schedule, Motient (i) does not
have and is not bound by any outstanding subscriptions, options, voting trusts,
convertible securities, warrants, calls, commitments or agreements of any
character or kind calling for the purchase, issuance or grant of any additional
shares of its capital stock or restricting the transfer of its capital stock and
(ii) is not a party to any voting trust or other agreement or understanding with
respect to the voting of the capital stock or other equity securities of
Motient.

(b)        The Motient Shares have been duly and validly authorized, and, when
issued upon the terms hereof, will be fully paid, nonassessable and free of
statutory preemptive rights and contractual stockholder preemptive rights, with
no personal liability attaching to the ownership thereof.

 

 

 -8- 

--------------------------------------------------------------------------------



 

Section 3.3         Authority Relative to This Agreement. Motient and Sub have
the requisite corporate power and authority to execute and deliver this
Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Registration Rights Agreement by Motient and, if applicable,
Sub and the consummation by Motient and, if applicable, Sub of the transactions
contemplated hereby and thereby have been duly authorized by Motient’s and, if
applicable, Sub’s Board of Directors, and no other corporate or stockholder
proceedings on the part of Motient or Sub are necessary to authorize this
Agreement or for Motient or Sub to consummate the transactions contemplated
hereby. This Agreement and the Registration Rights Agreement have been duly and
validly executed and delivered by Motient and, if applicable, Sub and, assuming
the due authorization, execution and delivery thereof by BCE, constitute the
valid and binding obligations of Motient and, if applicable, Sub, enforceable
against Motient and, if applicable, Sub in accordance with its terms.

Section 3.4         Consents and Approvals; No Violations. Except in connection
or in order to comply with the applicable provisions of (a) the HSR Act, and if
necessary, similar foreign competition or Antitrust Laws, (b) the filing of the
Registration Statement under the Securities Act, (c) filings or approvals
required under state securities or “blue sky” laws, (d) the TerreStar Tag-Along,
and (e) the Communications Laws, neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under (i)
any provision of the organizational documents of Motient or Sub, (ii) any
material mortgage, indenture, lease, contract or other agreement or instrument,
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Motient or Sub or its properties or
assets, including but not limited to the TerreStar Documents. Except in
connection or in order to comply with the applicable provisions of (a) the HSR
Act and, if necessary, similar foreign competition or Antitrust Laws, (b) the
filing of the Registration Statement under the Securities Act, (c) filings or
approvals required under state securities or “blue sky” laws, and (d) the
Communications Laws, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Motient or Sub in connection with the execution and delivery
of this Agreement by Motient or Sub or the consummation by Motient or Sub of the
transactions contemplated hereby except for such consents, authorizations,
filings, approvals and registrations which, if not obtained or made, would not
have a Motient Material Adverse Effect.

 

Section 3.5

Reports and Financial Statements.

(a)        Except as set forth on Schedule 3.5(a) of the Motient Disclosure
Schedule, Motient has timely filed all reports required to be filed with the SEC
pursuant to the Securities Exchange Act of 1934,

 

 

 -9- 

--------------------------------------------------------------------------------



 

 as amended (the “Exchange Act”) or the Securities Act since January 1, 2004
(collectively, the “Motient SEC Reports”), and has previously made available to
BCE true and complete copies of all such Motient SEC Reports. Such Motient SEC
Reports, as of their respective dates (or if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing), complied
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act, as the case may be, and none of such Motient SEC Reports,
as of their respective dates (or if amended or superseded by a filing prior to
the date of this Agreement, then on the date of such filing), contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. The consolidated
financial statements of Motient included in the Motient SEC Reports have been
prepared in accordance with GAAP consistently applied throughout the periods
indicated (except as otherwise noted therein or, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) and fairly present (subject,
in the case of unaudited statements, to normal, recurring year-end adjustments
and any other adjustments described therein), in all material respects, the
consolidated financial position of Motient and its consolidated subsidiaries as
at the dates thereof and the consolidated results of operations and cash flows
of Motient and its consolidated subsidiaries for the periods then ended. Except
as disclosed in the Motient SEC Reports there has been no change in any of the
significant accounting (including Tax accounting) policies or procedures of
Motient since December 31, 2005.

(b)        Except as set forth on Schedule 3.5(b) of the Motient Disclosure
Schedule, Motient maintains a system of internal accounting controls sufficient
to provide reasonable assurances that: (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP or any other criteria applicable to such
statements and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(c)        Since January 1, 2005, neither Motient nor, to Motient’s knowledge,
any director, officer, employee, auditor, accountant or representative of
Motient has received or otherwise had or obtained knowledge of any complaint,
allegation, assertion or claim, in writing, regarding the accounting or auditing
practices, procedures, methodologies or methods of Motient or Motient’s internal
accounting controls, including any complaint, allegation, assertion or claim
that Motient has engaged in questionable accounting or auditing practices. No
attorney representing Motient, whether or not employed by Motient, has reported
“evidence of a material violation” (as defined in 17 CFR Part 205) to Motient’s
board of directors or any committee thereof or to any director or officer of
Motient.

 

 

 -10- 

--------------------------------------------------------------------------------



 

Section 3.6         Absence of Certain Changes or Events. Except as set forth in
the Motient SEC Reports filed prior to the date of this Agreement or as set
forth on Schedule 3.6 of the Motient Disclosure Schedule, since December 31,
2005, (i) Motient has conducted its business and operations in the ordinary
course of business and consistent with past practices and (ii) there has not
been any fact, event, circumstance or change affecting or relating to Motient
which has had or could reasonably be expected to have a Motient Material Adverse
Effect or as set forth on Schedule 3.6 to the Motient Disclosure Schedule.
Except as set forth on Schedule 3.6 of the Motient Disclosure Schedule or as
could not reasonably be expected to represent a Motient Material Adver s e
Effect, the transactions contemplated by this Agreement will not constitute a
change of control under or require the consent from or the giving of notice to a
third party pursuant to the terms, conditions or provisions of any Motient
Contract (defined below).

Section 3.7         Litigation. Except for litigation disclosed in the notes to
the audited financial statements of Motient as of and for the period ended
December 31, 2005, or in Motient SEC Reports filed subsequent thereto but prior
to the date of this Agreement, as of the date hereof, there is no suit, action,
proceeding or investigation pending or, to the knowledge of Motient, threatened
against Motient or with respect to which Motient could be required to provide
indemnification or to otherwise contribute to liabilities or damages relating
thereto, the outcome of which has had or could reasonably be expected to have a
Motient Material Adverse Effect; nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity outstanding against Motient having, or
which has had or could reasonably be expected to have a Motient Material Adverse
Effect.

Section 3.8         Compliance with Law. Motient has not violated any Laws and
is in compliance with all Laws, other than where such violation or
noncompliance, individually or in the aggregate, has not had and could not
reasonably be expected to have a Motient Material Adverse Effect. Motient has
not received any notice to the effect that, or otherwise been advised that or is
aware that, Motient is not in such compliance with any Laws, and Motient has no
knowledge that any existing circumstances are reasonably likely to result in
such violations of any Laws.

Section 3.9         Absence of Undisclosed Liabilities. Except for liabilities
or obligations which are accrued or reserved against in Motient’s consolidated
financial statements (or reflected in the notes thereto) as of and for the
period ended December 31, 2005 as included in the Motient SEC Reports or which
were incurred after December 31, 2005 in the ordinary course of business and
consistent with past practice, Motient has no liabilities or obligations
(whether absolute, accrued, contingent or otherwise) of a nature required by
GAAP to be reflected in a balance sheet (or reflected in the notes thereto) or
which have had or could reasonably be expected to have a Motient Material
Adverse Effect.

 

 

 -11- 

--------------------------------------------------------------------------------



 

Section 3.10       No Default. As of the date of this Agreement, Motient is not
in breach or violation of, or in default under (and no event has occurred which
with notice or lapse of time or both would constitute such a breach, violation
or default), any term, condition or provision of (a) its certificate of
incorporation or bylaws, or (b) (x) any order, writ, decree, statute, rule or
regulation of any Governmental Entity applicable to Motient or any of its
properties or assets or (y) any agreement required to be filed as a “Material
Contract” as an exhibit to Motient’s Annual Report on Form 10-K for the year
ended December 31, 2005 or any periodic Exchange Act report required to be filed
since then (a “Motient Contract”), except in the cas e of this clause (b), which
breaches, violations or defaults, individually or in the aggregate, have not had
and could not reasonably be expected to have a Motient Material Adverse Effect.

Section 3.11       Taxes. Except as would not reasonably be expected to have a
Motient Material Adverse Effect:

(a)          Motient has timely filed all Tax Returns required to be filed by
them (taking into account all applicable extensions) and all such Tax Returns
are true, correct and complete in all respects.

 

(b)

Motient has paid all Taxes due and payable.

(c)          There is no pending or, to the knowledge of Motient, threatened
examination, investigation, audit, suit, action, claim or proceeding relating to
Taxes of Motient.

(d)          Motient has not received notice of a determination by any taxing or
other Governmental Entity that Taxes are owed by Motient (such determination
being referred to as a “Tax Deficiency”) and, to the knowledge of Motient, no
Tax Deficiency is proposed or threatened.

(e)          All Tax Deficiencies asserted against Motient have been paid or
finally settled and all amounts asserted in any Tax Deficiency to be owed have
been paid.

(f)           There are no Liens arising from or related to Taxes on or pending
against Motient or any of its properties other than statutory Liens for Taxes
that are not yet due and payable.

(g)          As used in this Agreement, “Tax Return” means any return, report or
similar statement (including any attached schedules) required to be filed with
respect to Taxes and any information return, claim for refund, amended return,
or declaration of estimated Taxes.

 

 

 -12- 

--------------------------------------------------------------------------------



 

 

Section 3.12

Intellectual Property.

(a)        Motient owns or holds licenses or otherwise has such rights to use,
sell, license or dispose of all of the intellectual property rights used in the
conduct of the business of Motient as currently conducted, with such exceptions
as individually or in the aggregate have not had and could not reasonably be
expected to have a Motient Material Adverse Effect.

(b)        With such exceptions as individually or in the aggregate have not had
and could not reasonably be expected to have a Motient Material Adverse Effect,
(i) the operation of Motient’s business and the manufacture, marketing, use,
sale, licensure or disposition of any Intellectual Property in the manner
currently used, sold, licensed or disposed of by Motient does not and will not
infringe on the proprietary rights of any person, nor has such an infringement
been alleged within six years preceding the date of this Agreement (other than
such as have been resolved); (ii) there is no pending or threatened claim or
litigation challenging or questioning the validity, ownership or right to use,
sell, license or dispose of any such Intellectual Property in the manner in
which currently used, sold, licensed or disposed of by Motient, nor is there a
valid basis for any such claim or litigation, nor has Motient received any
notice asserting that the proposed operation of Motient’s business or the use,
sale, license or disposition by Motient of any of the Intellectual Property of
Motient conflicts or will conflict with the rights of any other party, nor is
there a valid basis for any such assertion in each case; and (iii) none of the
Intellectual Property used in the conduct of the business of Motient as
currently conducted is being infringed by any person and Motient has not
asserted any claim of infringement, misappropriation or misuse within the past
six years.

Section 3.13       Permits. Motient has, and is in compliance with, all Motient
Permits required to conduct its business as now being conducted, except any such
Motient Permit the absence of which, individually or in the aggregate, has not
had and could not reasonably be expected to have a Motient Material Adverse
Effect (“Motient Material Permits”). All Motient Material Permits are valid and
in full force and effect. There is not now pending, or to the knowledge of
Motient, threatened, any action by any person or by or before any Governmental
Entity to revoke, cancel, rescind, modify or refuse to renew any Motient
Material Permits and, other than as set forth on Schedule 3.13 of the Motient
Disclosure Schedule, there exist no facts or circumstances that would reasonably
be expected to give rise to such action. “Motient Permits” means all licenses,
permits, franchises, approvals, authorizations, certificates, registrations,
consents or orders of, or filings with, any Governmental Entity used or held for
use in the operation of Motient’s business and all other rights and privileges
granted by a Governmental Entity necessary to allow Motient to own and operate
its business without any violation of law.

 

 

 -13- 

--------------------------------------------------------------------------------



 

Section 3.14       Contracts. All Motient Contracts that are material to the
business or operations of Motient taken as a whole have been filed as exhibits
to Motient’s Annual Report on 10-K for the year ended December 31, 2005 or any
periodic Exchange Act report required to be filed since then, are valid and
binding obligations of Motient, and, to the knowledge of Motient, the valid and
binding obligation of each other party thereto, except such Motient Contracts
that, if not so valid and binding, individually or in the aggregate, have not
had and could not reasonably be expected to have a Motient Material Adverse
Effect. Neither Motient nor, to the knowledge of Motient, any other party
thereto, is in violation of or in default in respect of, nor has there occurred
an event or condition, that with the passage of t ime or giving of notice (or
both), would constitute a default under or permit the termination of, any such
Motient Contract except such violations or defaults under or terminations that,
individually or in the aggregate, have not had and could not reasonably be
expected to have a Motient Material Adverse Effect.

Section 3.15       Insurance. Motient’s insurance policies are in all respects
in full force and effect in accordance with their terms, no notice of
cancellation has been received, and there is no existing default or event that,
with the giving of notice or lapse of time or both, would constitute a default
thereunder. Motient has made available to BCE true and correct copies of all
insurance policies maintained by Motient as of the date of this Agreement.

Section 3.16       Ownership of TerreStar Common Stock. As of the date hereof,
Motient and its subsidiaries own an aggregate of not less than 19,551,697 shares
of TerreStar common stock and immediately prior to the Closing Motient and its
subsidiaries will own not less than 19,551,697 shares of TerreStar common stock
(in each case as appropriately adjusted for any stock split, combination,
reorganization, recapitalization, reclassification, stock dividend, stock
distribution or similar event with respect to the TerreStar common stock that is
declared or effected prior to the Closing).

Section 3.17       Purchase Entirely for Own Account. The TerreStar Shares to be
transferred to Motient will be acquired for investment for Motient’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, in each case, in violation of applicable
securities laws, and Motient has no present intention of selling, granting any
participation in, or otherwise distributing the same except in compliance with
applicable securities laws.

Section 3.18       Reliance Upon Motient’s Representations. Motient understands
that TerreStar Shares will not be registered under the Securities Act and the
sale provided for in this Agreement will be made in reliance upon an exemption
from registration under the Securities Act, and that, in such case, BCE’s
reliance on such exemption will be based on Motient’s and Sub’s representations
set forth herein.

 

 

 -14- 

--------------------------------------------------------------------------------



 

Section 3.19       Receipt of Information. Motient and Sub believe that they
have received all the information they consider necessary or appropriate for
deciding whether to acquire the TerreStar Shares. Motient further represents
that it has had an opportunity to ask questions and receive answers from BCE
regarding the terms and conditions of the TerreStar Shares and the business and
financial condition of TerreStar and to obtain additional information (to the
extent BCE possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to it or which it had access. The foregoing, however, does not limit or modify
the representations or warranties of BCE in this Agreement or the right of
Motient to rely upon such representations or warra n ties. Motient has not
received, nor is it relying on, any representations from BCE, other than as
provided herein.

Section 3.20       Investor Status; etc. Motient and Sub each certify and
represent to BCE that it is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purpose of acquiring the TerreStar Shares. Motient’s financial condition is such
that it is able to bear the risk of holding the TerreStar Shares for an
indefinite period of time and the risk of loss of its entire investment. Motient
has sufficient knowledge and experience in investing in companies similar to
TerreStar so as to be able to evaluate the risks and merits of its investment in
TerreStar.

Section 3.21       Brokers or Finders. Except for fees which shall be borne
solely by Motient, neither Motient nor Sub has incurred, nor will either of them
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or investment bankers’ fees or any similar charges in
connection with this Agreement or any transaction contemplated hereby.

Section 3.22       Restricted Securities. Motient understands that the TerreStar
Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the TerreStar Shares or
an available exemption from registration under the Securities Act, such
TerreStar Shares must be held indefinitely. In particular, Motient is aware that
such TerreStar Shares may not be sold pursuant to Rule 144 or Rule 145
promulgated under the Securities Act unless all of the conditions of the
applicable rule are met. Among the conditions for use of Rules 144 and 145 is
the availability of current information to the public about TerreStar.

Section 3.23       Issuances Exempt. Assuming the truth and accuracy of the
representations and warranties of BCE contained in Article II hereof, the offer,
sale, and issuance of the Motient Shares will be exempt from the registration
requirements of the Securities Act, and will have been registered or qualified
(or are exempt from registration and qualification) under the registration,
permit or qualification requirements of all applicable state securities laws.

 

 

 -15- 

--------------------------------------------------------------------------------



 

Section 3.24       No Integrated Offering. Neither Motient, nor any of its
affiliates or any other person acting on Motient’s behalf, has directly or
indirectly engaged in any form of general solicitation or general advertising
with respect to the Motient Shares nor have any of such persons made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would require registration of the Motient Shares under the
Securities Act or cause this offering of the Motient Shares to be integrated
with any prior offering of securities of Motient for purposes of the Securities
Act.

Section 3.25       Title to SkyTerra Shares. If the Closing is a Late Closing,
then (a) Motient will, as of the Closing Date, own, of record and beneficially,
the SkyTerra Shares free and clear of any and all Liens of any kind, other than
pursuant to Securities Law Encumbrances and (b) upon the Closing, BCE or its
designee shall be vested with good and valid title to the SkyTerra Shares, free
and clear of any Liens of any kind (other than Securities Law Encumbrances).

ARTICLE IV

 

ADDITIONAL AGREEMENTS

Section 4.1         HSR Act and FCC Approval. To the extent not already
completed as of the date of this Agreement, the parties will promptly execute
and file, or join in the execution and filing of, any application, notification
(including any notification or provision of information, if any, that may be
required under the HSR Act, which the parties shall file no later than 15
business days after the date hereof) or other document that may be necessary in
order to obtain the authorization, approval or consent of any Governmental
Entity, which may be reasonably required in connection with the consummation of
the transactions contemplated by this Agreement. Any fees associated with such
notifications or applications shall be borne by Motient, except that the HSR
filing fee for BCE’s acquisition of Motient Shares shall be borne by BCE. Each
party will use commercially reasonable efforts to obtain, or assist the other
parties in obtaining, all such authorizations, approvals and consents, including
without limitation using commercially reasonable efforts to supply as promptly
as practicable any additional information and documentary material that may be
requested pursuant to the HSR Act and to request the expiration or termination
of the applicable waiting periods under the HSR Act as soon as practicable. Each
party shall, in connection with its obligation to use commercially reasonable
efforts to obtain, or assist the other parties in obtaining, all such requisite
authorizations, approvals or consents, use commercially reasonable efforts to
(i) cooperate in all reasonable respects with the other parties in connection
with any filing or submission and in connection with any investigation or other
inquiry, including any proceeding initiated by a private party, (ii) promptly
inform the other parties of any communication received by 

 

 

 -16- 

--------------------------------------------------------------------------------



 

such party from or given by such party to the United States Department of
Justice (the “DOJ”), the United States Federal Trade Commission (the “FTC”), the
FCC or any other Governmental Entity or quasi-governmental entity and of any
material communication received or given in connection with any proceeding by a
private party, in each case regarding any of the transactions contemplated
hereby, (iii) permit the other parties, or the other parties’ legal counsel, to
review any communication given by it to, and consult with the other parties in
advance of any meeting or conference with, the DOJ, the FTC, the FCC or any such
other Governmental Entity or quasi-governmental entity or, in connection with
any proceeding by a private party, with any other person and (iv) to the extent
permitted by the FCC or other Governmental Entity, as appropriate, give the
other parties the opport unity to attend and participate in such meetings and
conferences.

Section 4.2         Blue Sky Laws. Motient shall exercise its commercially
reasonable best efforts to register or qualify (or obtain an exemption from
registration) the Motient Shares under the blue sky laws of the 50 states of the
United States and of the District of Columbia and such other jurisdictions as
BCE shall reasonably request, such registration, qualification or exemption to
be obtained prior to the issuance and delivery to BCE of the Motient Shares in
accordance with this Agreement; provided, however, that, in the case of non-U.S.
jurisdictions, Motient will not be required to (a) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 4.2, (b) subject itself to taxation in any such
jurisdiction or (c) consent to general service of process in any such
jurisdiction). Motient shall pay for all fees (including filing and application
fees), costs and expenses in connection therewith. However, the failure to
obtain such “blue sky” clearance in each such jurisdiction shall not be a
condition to closing and shall not prevent a Closing from occurring; provided,
that Motient shall not fail to obtain such “blue sky” clearance in (i) more than
five such jurisdictions, (ii) Texas or (iii) New York; rather, those Motient
Shares which may not be lawfully delivered shall be held in trust by BCE or its
nominee for the benefit of the stockholders of record otherwise entitled thereto
until such time as they may be lawfully delivered. If, after the fifth
anniversary of the Closing, such shares may not be lawfully delivered, then
Motient shall deliver such shares to the government agency or official
responsible for administering the securities or blue sky laws in such
jurisdiction. BCE shall cooperate with and assist Motient in connection with
obtaining the “blue sky” clearance contemplated by this Section 4.2.

Section 4.3         Compliance with TerreStar Documents. The parties intend that
this Agreement and the transactions contemplated hereby be consistent with the
conditions and restrictions applicable to the parties and/or their affiliates
pursuant to TerreStar’s organizational documents and/or pursuant to the
agreements between or among TerreStar’s stockholders, including, without
limitation, the TerreStar Documents (collectively, the “TerreStar Investor
Agreements”). Each of BCE, Sub and Motient shall take all commercially
reasonable actions necessary to comply with, or appropriately amend, the
provisions of the TerreStar Investor Agreements relating to the sale of the
TerreStar Shares pursuant hereto.

 

 

  

 -17- 

--------------------------------------------------------------------------------



 

 

Section 4.4

No Transfers; No Alternative Transactions.

(a)        BCE shall not, and shall cause its subsidiaries and the officers,
directors, employees, representatives (including, without limitation, investment
bankers, attorneys and accountants), agents or Affiliates of BCE and its
subsidiaries not to, directly or indirectly, (i) solicit, initiate, encourage or
facilitate any inquiries or the making of a proposal or offer with respect to,
or consummate, an Alternative Proposal, (ii) participate in any discussions or
negotiations with, or provide any non-public information to, or afford any
access to the properties, books or records of TerreStar, or otherwise take any
other action to assist, facilitate or undertake (including granting any waiver
or release under any standstill or similar agreement with respect to any
securities of TerreStar), by itself or with any “person” or “group” (as such t
erms are used for purposes of Section 13(d)(3) of the Exchange Act), any
Alternative Proposal, or (iii) acquire, of record or beneficially, or have, by
conversion, warrant, option or otherwise, any right or interest in or any
agreement to acquire any shares of TerreStar common stock, other than the
TerreStar Shares owned as of the date hereof. “Alternative Proposal” shall mean
(x) any offer or proposal, or any indication of interest in making an offer or
proposal, made by any “person” or “group” (as such terms are used for purposes
of Section 13(d)(3) of the Exchange Act) at any time, directly or indirectly, to
acquire the TerreStar Shares, (y) directly or indirectly sell, transfer,
distribute, pledge, dispose of, grant an option with respect to or encumber the
TerreStar Shares, or (z) deposit the TerreStar Shares into a voting trust or
enter into a voting agreement or arrangement with respect to the TerreStar
Shares or grant any proxy with respect thereto, in each case other than the
transactions contemplated by this Agreement.

(b)        Except for transactions contemplated or permitted by this Agreement,
BCE shall not, from the date hereof until the earlier of the termination of this
Agreement or the Closing, (x) acquire, announce an intention to acquire, offer
to acquire, or enter into any agreement, arrangement or undertaking of any kind
the purpose of which is to acquire, by purchase, exchange or otherwise, any
shares of Motient Common Stock or any security or obligation that is by its
terms, directly or indirectly, convertible into or exchangeable or exercisable
for shares of Motient Common Stock, and any option, warrant or other
subscription or purchase right with respect to Motient Common Stock, whether by
tender offer, market purchase, privately negotiated purchase, merger or
otherwise or (y) form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) or otherwise act in concert
with any person in connection with such actions.

Section 4.5         Commercially Reasonable Efforts. The parties shall each
cooperate with each other and use (and shall cause their respective subsidiaries
to use) their respective commercially reasonable efforts to

 

 

 -18- 

--------------------------------------------------------------------------------



 

promptly (i) take or cause to be taken all necessary actions, and do or cause to
be done all things, necessary, proper or advisable under this Agreement or the
TerreStar Documents and applicable laws to consummate and make effective all the
transactions contemplated by this Agreement as soon as practicable, including,
without limitation, preparing and filing promptly and fully all documentation to
effect all necessary filings, notices, petitions, statements, registrations,
submissions of information, applications and other documents and (ii) obtain all
approvals required to be obtained from any Governmental Entity or third party
necessary, proper or advisable to the transactions contemplated by this
Agreement. BCE shall at any time, and from time to time, after the Closing,
execute, acknowledge and deliver all further assignments, transfers, and any
other such instruments of conveyance, upon the request of Motient, to confirm
the sale of the TerreStar Shares hereunder and, if the Closing is a Late
Closing, M otient shall at any time, and from time to time, after the Closing,
execute, acknowledge and deliver all further assignments, transfers, and any
other such instruments of conveyance, upon the reasonable request of BCE, to
confirm the sale of the SkyTerra Shares hereunder.

Section 4.6         Public Announcements. Except as may be required by
applicable law, no party hereto shall make any public announcements or otherwise
communicate with any news media with respect to this Agreement or any of the
transactions contemplated hereby, without prior consultation with the other
parties as to the timing and contents of any such announcement or
communications; provided, however, that nothing contained herein shall prevent
any party from promptly making all filings with any Governmental Entity or
disclosures with the stock exchange, if any, on which such party’s capital stock
is listed, as may, in its judgment, be required in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

Section 4.7

Tag Along Rights.

(a)        Promptly following the Closing, Motient shall use its commercially
reasonable efforts to effect a registered offer of shares of Motient Common
Stock to the TerreStar option holders in accordance with the tag-along
provisions of Section 8.2(a) of the TerreStar Stockholders’ Agreement, and will
accept for purchase all shares of TerreStar common stock properly tendered by
such option holders in accordance therewith at the Tag Along Price (as defined
in the TerreStar Stockholders’ Agreement) and in compliance with applicable
laws.

(b)        Governance Rights. Effective upon and subject to the occurrence of
the Closing, (a) BCE hereby irrevocably waives its minority protection rights
under the TerreStar Stockholders’ Agreement (including, without limitation,
those set forth in Section 8 thereof), except for the information rights granted
in the TerreStar Stockholders’ Agreement and the Observer Rights granted in
Section 2(c) of the TerreStar

 

 

 -19- 

--------------------------------------------------------------------------------



 

Stockholders Agreement to the holder of the 2GHz mobile satellite services
authorization from Industry Canada (the “2GHz Authorization”) relating to the
business of TerreStar, (b) BCE shall also have the right to have an observer on
the board of directors of the TerreStar Parent and all committees of the board
of directors of the TerreStar Parent other than the compensation committee and
the audit committee and (c) BCE on behalf of itself and its Affiliates hereby
irrevocably waives all rights under Section 8 of the TerreStar Stockholders’
Agreement. All of these information and observer rights shall terminate when (i)
neither BCE nor an Affiliate of BCE remains the legal holder of the 2 GHz
Authorization and (ii) BCE and its affiliates collectively no longer hold all of
the shares of common stock of TerreStar Canada that they initially receive when
the 2 GHz Authorization is transferred to TerreStar Canada. As used in this
Section, “TerreStar Parent” means Motient or, if Motient ceases to the ultimate
parent entity of TerreStar, the ultimate parent entity of TerreStar.

ARTICLE V

 

CONDITIONS TO CLOSING OF MOTIENT AND SUB

The obligation of Sub to purchase the TerreStar Shares from BCE and to issue
Motient Shares (and, if the Closing is a Late Closing, deliver SkyTerra Shares)
to BCE at the Closing is subject to the fulfillment to Motient’s and Sub’s
satisfaction or the waiver by Motient on or prior to the Closing Date of each of
the following conditions:

Section 5.1         Representations and Warranties. Each representation and
warranty made by BCE in Article II above shall be true and correct in all
material respects on and as of the Closing Date as though made on the Closing
Date, except that any such representation and warranty that is given as of a
particular date or period and relates solely to such particular date or period
shall be true and correct in all material respects only as of such date or
period, provided, however, that any representations and warranties which by
their terms are qualified by materiality which shall be true and correct in all
respects, with the same force and effect as if such representation and warranty
had been made on and as of the Closing Date.

Section 5.2         Performance. All covenants, agreements and conditions
contained in this Agreement to be performed or complied with by BCE on or prior
to the Closing Date shall have been performed or complied with by BCE in all
respects.

Section 5.3         Opinion of BCE’s Counsel. Motient shall have received at the
Closing from counsel to BCE one or more opinions dated as of the Closing Date,
collectively covering substantially the matters set forth in Exhibit B hereto.

Section 5.4         Certificates and Documents. BCE shall have delivered at or
prior to the Closing to Motient or Sub, as applicable, the BCE Closing
Deliveries.

 

 

 -20- 

--------------------------------------------------------------------------------



 

Section 5.5         Compliance Certificate. BCE shall have delivered to Motient
or its counsel a certificate signed by an authorized representative of BCE,
dated the Closing Date, certifying to the fulfillment of the conditions
specified in Sections 5.1 and 5.2 above.

Section 5.6         Final Order of FCC and Industry Canada Approval. All
necessary FCC and Industry Canada approvals for the exchange of TerreStar Shares
for Motient Shares contemplated by this Agreement shall have been obtained
without the imposition on Motient of any material adverse conditions and such
approvals shall have become Final Orders and shall be in full force and effect,
provided, that Motient may waive the condition that the approvals have become
Final Orders. For the purpose of this Agreement, “Final Order” means an action
by the FCC or Industry Canada that has not been reversed, stayed, enjoined, set
aside, annulled or suspended within forty days after being obtained.

Section 5.7         HSR Approval. All applicable waiting periods under the HSR
Act shall have expired or early termination of such waiting periods will have
been granted.

Section 5.8         Pledge Amendment, Release and Indemnity Agreement and
SkyTerra Amendments. The Pledge Amendment, the Release and Indemnity Agreement
and an agreement reflecting the SkyTerra Amendments, in each case as defined in
the Motient-TMI Delaware Letter Agreement, shall have become effective.

ARTICLE VI

 

CONDITIONS TO CLOSING OF BCE

The obligation of BCE to purchase the Motient Shares (and, if the Closing is a
Late Closing, the SkyTerra Shares) from Motient, and to transfer the TerreStar
Shares to Motient, at the Closing is subject to the fulfillment to BCE’s
satisfaction on or prior to the Closing Date of each of the following
conditions:

Section 6.1         Representations and Warranties. Each representation and
warranty made by Motient and Sub in Article III above shall be true and correct
in all material respects on and as of the Closing Date as though made on the
Closing Date, except that any such representation and warranty that is given as
of a particular date or period and relates solely to such particular date or
period shall be true and correct in all material respects only as of such date
or period, provided, however, that any representations and warranties which by
their terms are qualified by materiality which shall be true and correct in all
respects, with the same force and effect as if such representation and warranty
had been made on and as of the Closing Date.

 

 

 -21- 

--------------------------------------------------------------------------------



 

Section 6.2         Performance. All covenants, agreements and conditions
contained in this Agreement to be performed or complied with by Motient and Sub
on or prior to the Closing Date shall have been performed or complied with by
Motient or Sub, as applicable, in all respects.

Section 6.3         Opinion of Motient’s Counsel. BCE shall have received at the
Closing from Andrews Kurth LLP, counsel to Motient, an opinion dated as of the
Closing Date, covering substantially the matters set forth in Exhibit C hereto.

Section 6.4         Certificates and Documents. Motient shall have delivered at
or prior to the Closing to BCE the Motient Closing Deliveries.

Section 6.5         Compliance Certificate. Motient shall have delivered to BCE
or its counsel a certificate signed by the Chief Operating Officer of Motient,
dated the Closing Date, certifying to the fulfillment of the conditions
specified in Sections 6.1 and 6.2 above.

Section 6.6         FCC and Industry Canada Approvals. All necessary FCC and
Industry Canada approvals for the exchange of TerreStar Shares for Motient
Shares contemplated by this Agreement shall have been obtained and shall be in
full force and effect.

Section 6.7         HSR Approval. All applicable waiting periods under the HSR
Act shall have expired or early termination of such waiting periods will have
been granted.

Section 6.8         Effective Registration Statement. The Registration Statement
shall have become and continue to be effective and no stop order with respect
thereto shall be in effect and no proceedings for that purpose shall have been
commenced or threatened by the SEC.

Section 6.9         Registration Rights Agreement. The Registration Rights
Agreement shall be in full force and effect and shall be binding on Motient.

Section 6.10       SkyTerra Amendments. An agreement reflecting the SkyTerra
Amendments described in the Motient-TMI Delaware Letter Agreement shall have
become effective.

ARTICLE VII

 

INDEMNIFICATION

Section 7.1         Survival of Representations and Warranties. The warranties,
representations, covenants and agreements of BCE, Motient and Sub contained in
this Agreement shall survive the execution

 

 

 -22- 

--------------------------------------------------------------------------------



 

and delivery of this Agreement and the Closing for a period of twelve (12)
months (the “Survival Period”), and shall in no way be affected by any
investigation of the subject matter thereof made by any party hereto.

 

 

Section 7.2

Obligation to Indemnify.

(a)        BCE’s Obligation to Indemnify. From and after the Closing, BCE shall
indemnify, defend and hold harmless Motient, Sub and their respective officers,
directors, stockholders, partners, employees, subsidiaries, agents and
affiliates (each, a “Motient Indemnitee”), from and against all losses, claims,
damages, liabilities, obligations, fines, penalties, judgments, settlements,
costs, expenses and disbursements (including attorneys’, accountants’ and
investigatory fees and expenses) (collectively, “Losses”) to the extent
resulting from any (i) breach or inaccuracy of any representation or warranty of
BCE contained in the Agreement for which a claim is initiated prior to the
expiration of the applicable Survival Period or (ii) non-fulfillment or breach
of any covenant or agreement of BCE contained in this Agreement.

(b)        Motient’s Obligation to Indemnify. From and after the Closing Date,
Motient and Sub, jointly and severally, shall indemnify, defend and hold
harmless BCE and its officers, directors, stockholders, managers, partners,
members, employees, agents and affiliates (each, a “BCE Indemnitee”) from and
against any and all Losses to the extent resulting from any (i) breach or
inaccuracy of any representation or warranty of Motient or Sub contained in this
Agreement for which a claim is initiated prior to the expiration of the
applicable Survival Period or (ii) non-fulfillment or breach of any covenant or
agreement of Motient or Sub contained in this Agreement.

(c)        Indemnification Basket Amount. Notwithstanding the foregoing, an
Indemnifying Party (defined below) shall not be required to indemnify an
Indemnified Party (defined below) pursuant to Section 7.2(a) or Section 7.2(b),
as applicable, unless and until the amount of all Losses incurred by such
Indemnified Party exceeds $1,000,000 in the aggregate (the “Basket Amount”), in
which case the Indemnifying Party shall be required to indemnify the Indemnified
Party for any and all such Losses in excess of the Basket Amount; provided,
however, that the limitation set forth in this Section 7.2(c) shall not apply to
Losses resulting from a breach of the representations and warranties set forth
in Sections 2.2, 2.10, 3.2(b) or 3.21.

 

Section 7.3

Indemnification Procedures.

(a)        The person seeking indemnification hereunder (each, an “Indemnified
Party”) shall give the party or parties from whom indemnification is sought or
to be sought (each, an “Indemnifying Party”) prompt written notice of any Loss
as to which they have received written notification. If an indemnification claim
involves a claim by a third party (a “Third Party Claim”), the Indemnified Party
shall promptly notify the

 

 

 -23- 

--------------------------------------------------------------------------------



 

Indemnifying Party thereof in writing; provided, however, that no delay on the
part of the Indemnified Party in notifying the Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder unless (and then solely to
the extent) the Indemnifying Party is actually and materially prejudiced
thereby. An Indemnifying Party shall have ten business days from the delivery of
such notice (the “Notice Response Period”) to notify the Indemnified Party
whether or not it disputes its liability to the Indemnified Party hereunder with
respect to such claim or demand. If an Indemnifying Party disputes its liability
to an Indemnified Party hereunder with respect to such claim or demand or the
amount thereof, such dispute shall be resolved by a civil action in a court of
appropriate jurisdiction (including as part of any proceeding with respect to
the claim that gave rise to the indemnification claim to which such dispute
relates) which may be commenced by either party. During the Notice Response
Period, no such claim or demand m ay be settled by the Indemnified Party.

(b)        With respect to each Indemnification Matter (as defined below), the
Indemnified Parties will have the sole right and authority to control the
defense against any Third Party Claim with one counsel of their collective
choice. This right shall include the right to settle or resolve the Third Party
Claim by entering into an agreement memorializing the terms of settlement or
resolution (a “Settlement Agreement”), provided however, that the Indemnified
Party provides the Indemnifying Party with notice (in accordance with Section
7.4 hereof) of its intent to enter into a Settlement Agreement, which notice
shall include the proposed terms of the Settlement Agreement. The Indemnifying
Party shall, within ten business days of receipt of such notice, have the right
to reject the proposed Settlement Agreement, but shall do so only if it
reasonably determines that the Settlement Agreement does not represent a bona
fide and reasonable resolution of the underlying Third Party Claim. The
Indemnifying Party (and any Indemnified Party who is not otherwise satisfied
with the one counsel chosen by the Indemnified Parties collectively) may retain
separate co-counsel at their sole cost and expense and participate in the
defense of the Third Party Claim; provided, however, that in no event may any
Indemnifying Party consent to the entry of any judgment, enter into any
settlement with respect to the Third Party Claim or agree with any Person other
than the Indemnified Party, to take any other action with respect to the Third
Party Claim without the prior written consent of the Indemnified Party. If it is
determined pursuant to an order or Settlement Agreement that an Indemnifying
Party is responsible for all or a portion of any amounts for which the
Indemnified Party is liable as a result of such Third Party Claim hereunder, the
Indemnifying Party shall, pursuant to Section 7.4(b), render payment to the
Indemnified Party for all Losses resulting from such claim, subject to the
provisions of Section 7.5.

 

Section 7.4

Notices and Payments.

With respect to each separate matter which is subject to indemnification under
this Article VII (each, an “Indemnification Matter”):

 

 

 -24- 

--------------------------------------------------------------------------------



 

(a)        Notice. Upon the Indemnified Party’s receipt of written documents
pertaining to an Indemnification Matter, or, if the Indemnification Matter does
not involve a third party demand or claim, within a reasonable time after the
Indemnified Party first has actual knowledge of such Indemnification Matter, the
Indemnified Party shall give written notice to the Indemnifying Party of the
nature of such Indemnification Matter, and, if susceptible to estimation at such
time, the Indemnified Party’s best estimate of the amount demanded or claimed in
connection therewith as provided in Section 7.3; provided, however, that no
delay on the part of the Indemnified Party in notifying the Indemnifying Party
shall relieve the Indemnifying Party from any obligation hereunder unless (and
then solely to the extent) the Indemnifying Party is actually and materially
prejudiced thereby.

(b)        Payment. Upon determination of the amount of the Loss (whether due to
the Indemnifying Party’s failure to dispute the indemnification matter, by
agreement among the parties, or after a settlement agreement is executed or a
final order is rendered with respect to the indemnification matter), the
Indemnifying Party shall promptly (and in any event, not later than ten days
after such determination) pay to the Indemnified Party all amounts owing by the
Indemnifying Party under this Article VII with respect to such indemnification
matter, subject to the limitations set forth in Section 7.5 .

 

Section 7.5

Limited Remedy.

(a)        Motient Indemnitee Indemnification Limit. Except in the case of fraud
or where specific performance is sought, the maximum amount all Motient
Indemnitees may recover in the aggregate pursuant to the indemnity set forth in
Section 7.2(a) hereof with respect to the Closing shall be limited to the value
of the Motient Shares based on the average of the high and low sales price for
the five trading day period immediately prior to, and including, the Closing
Date.

(b)        BCE Indemnitee Indemnification Limit. Except in the case of fraud or
where specific performance is sought, the maximum amount all BCE Indemnitees may
recover in the aggregate pursuant to the indemnity set forth in Section 7.2(b)
hereof with respect to the Closing shall be limited to the value of the Motient
Shares based on the average of the high and low sales price for the five trading
day period immediately prior to, and including, the Closing Date.

ARTICLE VIII

 

MISCELLANEOUS

Section 8.1         Termination. This Agreement may be terminated prior to the
Closing as follows:

 

 

 -25- 

--------------------------------------------------------------------------------



 

(i)           at any time on or prior to the Closing Date, by mutual written
consent of Motient and BCE;

(ii)          at the election of Motient or BCE by written notice to the other
parties hereto after 5:00 p.m., New York time, on the date which is six months
after the date BCE executes and delivers this Agreement to Motient, if the
Closing shall not have occurred, unless such date is extended by the mutual
written consent of Motient and BCE; provided, however, that the right to
terminate this Agreement pursuant to this clause (ii) shall not be available to
a party whose failure or whose affiliate’s failure to perform or observe in any
material respect any of its obligations under this Agreement in any manner shall
have been the principal cause of the failure of the Closing to occur on or
before such date;

(iii)         at the election of Motient, if there has been a material breach of
any representation, warranty, covenant or agreement on the part of BCE contained
in this Agreement, which breach has not been cured within fifteen (15) days of
notice to BCE of such breach; or

(iv)         at the election of BCE, if there has been a material breach of any
representation, warranty, covenant or agreement on the part of Motient or Sub
contained in this Agreement, which breach has not been cured within fifteen (15)
days notice to Motient or Sub, as applicable, of such breach.

Section 8.2         Survival. If this Agreement is terminated and the
transactions contemplated hereby are not consummated as described above, this
Agreement shall become void and of no further force and effect, except for the
provisions of this Section 8.2 and Sections 8.3 through 8 .16 (inclusive);
provided, however, that (a) none of the parties hereto shall have any liability
in respect of a termination of this Agreement pursuant to Section 8.1(i), or
Section 8.1(ii) and (b) nothing shall relieve any of the parties from liability
for actual damages resulting from a breach of any representation, warranty,
covenant or agreement which gave rise to a termination of this Agreement
pursuant to Section 8.1(iii) or 8 .1(iv) .

Section 8.3         Expenses. Whether or not the transactions contemplated
hereby are consummated, all costs and expenses incurred in connection with this
Agreement and the Motient-TMI Delaware Letter Agreement and the transactions
contemplated hereby and thereby shall be paid by the party incurring such
expenses except as otherwise explicitly provided herein or therein.

Section 8.4         Counterparts; Effectiveness. This Agreement may be executed
in two or more consecutive counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered (by facsimile or otherwise) to the
other parties.

 

 

 -26- 

--------------------------------------------------------------------------------



 

Section 8.5         Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
the principles of conflicts of laws thereof.

Section 8.6         Notices. Any notices, reports or other correspondence
(hereinafter collectively referred to as “correspondence”) required or permitted
to be given hereunder shall be given in writing and shall be deemed given three
business days after the date sent by certified or registered mail (return
receipt requested), one business day after the date sent by overnight courier or
on the date given by facsimile (with confirmation of receipt) or delivered by
hand, to the party to whom such correspondence is required or permitted to be
given hereunder.

To Motient or Sub:

 

Motient Corporation
300 Knightsbridge Parkway

Lincolnshire Parkway

Lincolnshire, IL 60069

Facsimile: (847) 478-4810
Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Andrews Kurth LLP
600 Travis Street, Suite 4200
Houston, Texas 77002
Facsimile: (713) 220-4285
Attention:  Mark Young

 

To BCE:

BCE Inc.

Bureau 3700

1000, rue de La Gauchetière Ouest

Montréal, Québec H3B 4Y7

Facsimile: (514) 391-8389

Attn: Vice President, General Counsel

 

 

 

 -27- 

--------------------------------------------------------------------------------



 

 

Section 8.7         Assignment; Binding Effect. Neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the parties hereto without the prior written consent of the other parties,
except that BCE may assign its rights and obligations under this Agreement to
any affiliate that holds or will hold the TerreStar Shares and thereafter
references to BCE shall be deemed to be references to such affiliate except
where the context otherwise provides. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

Section 8.8         Severability. Any term or provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.

Section 8.9         Entire Agreement; Non-Assignability; Parties in Interest.
This Agreement and the documents and instruments and other agreements
specifically referred to herein or therein or delivered pursuant hereto or
thereto, including the Exhibits and the Motient Disclosure Schedule: (a)
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof and thereof, including, without limitation, the Letter of Intent dated
September 22, 2005, between Motient, SkyTerra Communications, Inc., TMI Delaware
and the Other MSV Shareholders (as defined in such Letter of Intent); (b) are
not intended to confer upon any other person (except the Motient Indemnitees and
the BCE Indemnitees) any rights or remedies hereunder and (c) shall not be
assigned by operation of law or otherwise except as otherwise specifically
provided. Without limiting the foregoing, no party shall be deemed to have made
any representation or warranty other than as expressly made herein.

Section 8.10       Headings. Headings of the Articles and Sections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.

Section 8.11       Certain Definitions. References in this Agreement to
“subsidiaries” of BCE or Motient shall mean any corporation or other form of
legal entity of which more than 50% of the outstanding voting securities are on
the date hereof directly or indirectly owned by BCE or Motient, as the case may
be. References in this Agreement (except as specifically otherwise defined) to
“affiliates” shall mean, as to any person, any other person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct

 

 

 -28- 

--------------------------------------------------------------------------------



 

or cause the direction of management or policies of a person, whether through
the ownership of securities or partnership of other ownership interests, by
contract or otherwise. References in the Agreement to “person” shall mean an
individual, a corporation, a partnership, an association, a trust or any other
entity or organization, including, without limitation, a Governmental Entity.
“Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the Clayton
Act, as amended, the Federal Trade Commission Act, as amended, and any other
United States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade.

Section 8.12       Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of each of the parties hereto.

Section 8.13       Specific Performance. The parties to this Agreement agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, the parties to this Agreement hereby agree
that each party hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any court of the United States or any state
having jurisdiction, in addition to any other remedy to which such party may be
entitled at law or in equity.

Section 8.14       Exclusive Jurisdiction. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby may only
be brought in any federal or state court located in the County and State of New
York, and each of the parties hereby consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the exclusive venue of any such suit, action or proceeding in any such court
or that any such suit, action or proceeding which is brought in any such court
has been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 8.6
shall be deemed effective service of process on such party.

Section 8.15       Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

 

 -29- 

--------------------------------------------------------------------------------



 

[Signature Pages Follow]

 

 

 

 

 

 

 -30-



--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed and delivered as of the date first above written.

MOTIENT CORPORATION

 

By:

/s/ Jeffrey Epstein

Name:

Jeffrey Epstein

Title:

General Counsel

 

MVH HOLDINGS INC.

 

By:

/s/ Jeffrey Epstein

Name:

Jeffrey Epstein

Title:

Secretary

 

BCE INC.

 

By:

/s/ L. Scott Thomson

Name:

L. Scott Thomson

Title:

Executive Vice President

 

Corporate Development and Planning

 

[Signature Page to Exchange Agreement]

 

 -31- 

--------------------------------------------------------------------------------